Order, Supreme Court, New York County (Bruce Wright, J.), entered *381on or about November 17, 1986 which denied appellants’ motion to vacate the default, and the order and judgment (one paper) of said court entered on March 3, 1987 which awarded plaintiff the sum of $460,000, plus costs and disbursements are unanimously affirmed. Respondent shall recover of appellants one bill of $75 costs and disbursements of these appeals, and the appeals from the order entered on or about November 17, 1986 which granted, on default, plaintiff’s motion to confirm an arbitration award, and the order entered on or about March 3, 1987 which denied defendants’ motion for reargument are dismissed as nonappealable, without costs and without disbursements. No opinion. Concur — Sandler, J. P., Sullivan, Asch, Milonas and Smith, JJ.